Citation Nr: 1000143	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1970.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Nashville, Tennessee.  


FINDINGS OF FACT

The Veteran's PTSD from initial entitlement has been shown to 
be manifested by such symptoms as persistent reexperiencing 
of his trauma and avoidance of reminders; serious sleep 
impairment from his increased arousal and nightmares; limited 
social involvement; suicidal ideations; and occasional panic 
attacks resulting in occupational and social impairment, due 
to such symptoms as: depressed mood, anxiety, panic attacks.  
He has not been shown to have flattened affect; 
circumstantial speech; difficulty in understanding complex 
commands; and impaired judgment or thinking.  His GAF scores 
have ranged from 45 to 70.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD are met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.

The Veteran's PTSD claim arises from his disagreement with 
the initial disability rating following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  VA has done 
everything reasonably possible to assist the Veteran with 
respect to his PTSD claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, and the Veteran's 
contentions.  The Veteran was afforded a VA medical 
examination in conjunction with this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion 

The Veteran contends that his service-connected PTSD is more 
severe than the 10 percent disability rating currently 
assigned.  He asserts that, in addition to experiencing 
flashbacks and nightmares about his Vietnam service, he 
suffers from chronic insomnia, depressed mood, and crying 
spells.  See VA Examination, dated July 2007.  He also 
reports problems with social isolation and "minor" suicidal 
thoughts.  His wife has also submitted statements indicating 
that he is irritable and "snappy" and that he no longer 
attends social events.  See Letter from [redacted], dated 
February 2007.  

Applicable Law and Regulations 

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
Diagnostic Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  The Board 
notes that, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required. See Fenderson, 
12 Vet. App. at 126.  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

As noted above, the RO has assigned an initial 10 percent 
rating for PTSD under DC 9411.  However, actual criteria for 
rating psychiatric disabilities other than eating disorders 
are set forth in a General Rating Formula. See 38 C.F.R. § 
4.130 (2009).

Under the formula, a 10 percent rating is assigned when there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the veteran's disorder, 
which provide the primary basis for the rating assigned. See 
38 C.F.R. § 4.126(a) (2009).

Facts and Analysis 

In January 2005, a VA record shows that the Veteran was 
treated for symptoms of PTSD.  He reported that since his 
return from Vietnam, he continues to experience intrusive 
recollections of combat, as he was seriously wounded, and 
combat related nightmares, hyperarousal, depressed mood, 
tearful episodes, avoidance of news coverage of current war, 
impaired sleep, irritability, and a sense of detachment.  
Objective mental status examination revealed that the 
Veteran's insight was fair and that his judgment was intact.  
His mood was dysphoric, but he reported no suicidal or 
homicidal ideations; there was no evidence of psychosis.  The 
diagnostic impression was PTSD; a GAF score of 45 was 
assigned at that time.  

A February 2005 VA treatment note reflects that the Veteran 
continued to experience nightmares of combat and chronic 
sleep problems.  No affective, perceptual, or cognitive 
disturbances were reported.  He denied have any suicidal or 
homicidal thoughts.  Speech was normal; though process was 
organized and goal directed; thought content was focused on 
getting help for PTSD symptoms and insomnia; mood and affect 
were anxious; memory was grossly intact; and insight, 
judgment, and impulse control were good.  The assessment was 
PTSD, and a GAF score of 65 was assigned.  

A March 2005 VA treatment note reflects an increase in PTSD 
symptoms, including depressed mood and flashbacks.  The 
Veteran reported that he had been dreaming frequently about 
Vietnam; he also explained that his house is situated 
underneath the flight pattern for life flight and that he 
often found himself taking shelter when the helicopters would 
fly over his house.  He stated that his PTSD symptoms had 
been exacerbated by the ongoing war in Iraq.  An April 2005 
VA treatment note similarly reflects an increase in combat-
related nightmares.  Objectively, his mood was anxious, but 
there were no homicidal/suicidal ideations, and his cognitive 
function, insight, and judgment were intact.  The assessment 
was chronic PTSD; medication dosages were increased at that 
time.  An October 2005 a VA treatment note shows that the 
Veteran was "doing well," although he reported that he had 
decreased his work hours at the post office (as a mail 
carrier) because he was "getting tired."  He also reported 
that the Zoloft was working well.  Objectively, he was well-
groomed; his thought process was logical with no suicidal or 
homicidal ideations present.  

In June 2006, VA treatment records show that the Veteran was 
anxious about his son-in-law who was serving in Iraq.  
Apparently, this triggered recurrent thoughts about his own 
war experiences.  His mood was depressed and anxious and his 
affect was restricted.  Similarly, in September 2006, the 
Veteran reported feeling anxious about his son-in-law in Iraq 
and his subsequent marital problems.  He reported that he 
continued to work full-time at the post office and that he 
was spending time doing yard work and cleaning cars, which he 
enjoyed.  Objectively, his mood was anxious, but thought 
process and content were logical/normal.  

A VA treatment record from January 2007 shows that the 
Veteran continued to experience an exacerbation of PTSD 
symptoms, specifically with the current Iraq conflict.  In 
March 2007, VA records reflect continued sleep problems, 
although his wife reported a decrease in irritability with 
Zoloft.  Objectively, his mood was fair, and there were no 
homicidal/suicidal ideations present.  Judgment and insight 
were intact.  A GAF score of 60 was assigned.  In April 2007, 
the Veteran reported that his insomnia and combat related 
nightmares persisted.  There was no current evidence of 
psychosis; insight and judgment were intact; speech was 
normal; and his mood was dysphoric.  Diagnoses of chronic 
PTSD and depressive disorder were provided; a GAF score of 60 
was assigned.  

Most recent, in July 2007, the Veteran underwent a C & P 
examination for evaluation of his current PTSD 
symptomatology.  At that time, the Veteran reported the 
following symptoms: dreaming frequently about Vietnam; 
intrusive daytime memories about Vietnam; having problems 
being around others; crying spells; depressed mood when 
thinking about Vietnam; and thoughts of killing himself.  
With respect to marital and social relationships, the Veteran 
reported that his marriage was "great."  He stated that he 
had a strained relationship with his daughter, but that his 
relationship with his son was fair.  He denied having any 
active social relationships.  He reported that he often 
structured his work activities around avoiding social contact 
with other employees.  With respect to leisure activities, 
the Veteran stated that he had no leisure pursuits other than 
home repair.  Otherwise, he painted a picture of a very 
limited daily routine.  In his assessment of his current 
psychosocial functional status, the VA examiner stated that 
the Veteran "presented a better picture on the outside than 
what is going on the inside."  His marriage was stable but 
lacking social outlets.  His job was also stable, but the 
isolating nature of the job "fit" with his PTSD symptoms.  
The examiner stated that the Veteran had no social support or 
outlets and that he demonstrated an unhealthy level of social 
withdrawal.  Overall, the examiner stated that his current 
psychosocial level of functioning was moderately to severely 
impaired.  Objectively, the Veteran's mood was dysphoric and 
his affect was normal.  He was oriented to person, place, and 
time.  His impulse control was good.  Memory was normal.  He 
did report "minor" suicidal thoughts, but there was no 
intent to devise an actual plan.  The Veteran also reported 
having developed panic attacks over the last 6 months, the 
frequency of which was not specified.  

Overall, the examiner stated that the Veteran's chronic PTSD 
was moderate to severe in nature, and although he benefited 
from outpatient therapy and medications, symptoms continued 
to persist.  In fact, the examiner noted that his symptoms 
had actually worsened and increased as of late.  
Nevertheless, the Veteran's psychosocial functioning remained 
only moderately impaired, and while social problems were the 
predominant negative symptom, it did not cause total 
occupational or family functional impairment.  A GAF score of 
60 was assigned.  

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the Veteran's PTSD more nearly approximates the criteria 
for a 30 percent rating through out the entire time period on 
appeal.  

Collectively, the pertinent medical evidence of record 
reflects that the Veteran's PTSD symptomatology has included 
chronic sleep disturbance, nightmares, flashbacks, intrusive 
thoughts, anxiety, depression, occasional thoughts of 
suicide, social isolation, and irritability.  Indeed, even at 
the most recent VA examination, the examiner found that the 
Veteran's PTSD was moderate to severe in nature.  Such 
symptomatology is best reflected by the criteria set forth 
for a 30 percent evaluation.  

In determining that the 30 percent rating criteria for the 
Veteran's PTSD are met, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders 
not as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant the assigned rating for PTSD. See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also points that the assigned GAF scores are 
largely consistent with the assignment of a 30 percent 
disability rating.  The Veteran was assigned a GAF score of 
45 in January 2005, a score of 65 in February 2005, a score 
of 60 in April 2007, and a score of 60 in July 2007.  

According to DSM-IV, GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

In this regard, the Veteran has reported occasional thoughts 
of suicide, panic attacks, and significant social 
isolation/impairment.  His wife has stated that the Veteran 
tends to isolate himself after work by sleeping and that he 
does not otherwise socialize.  She also indicated that the 
Veteran was extremely limited in his daily activities and 
that she was the one who kept him clean, in fresh, ironed 
clothes.  See Statement from [redacted], dated February 2007.  
The Board points out that the Veteran's wife is competent to 
testify as to her observations of events and symptomatology. 
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The Board reiterates, as noted above, that, while important, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which provide the primary basis for the rating 
assigned). See 38 C.F.R. § 4.126(a).  In this case, the 
extent and severity of the Veteran's actual PTSD symptoms 
reported and/or shown are suggestive of social and 
occupational impairment, due to symptoms such as anxiety, 
depressed mood, panic attacks (weekly or less often), and 
chronic sleep impairment; i.e., the level of impairment 
contemplated in the next higher, 30 percent, rating for 
psychiatric disabilities.

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the next 
higher 50 percent rating.  As noted above, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity; however, the Board 
finds that neither the delineated symptoms nor comparable 
symptoms are shown to be characteristic of the Veteran's 
PTSD.  Evidence of record does not indicate that the Veteran 
has exhibited flattened affect; circumstantial or 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; and difficulty in establishing and maintaining 
effective work and social relationships.  

Indeed, as noted throughout the record, the Veteran has 
maintained a stable and supportive relationship with his wife 
of nearly 31 years; he also reports having a "fair" 
relationship with his son.  Therefore, he is shown to be able 
to maintain social relationships, even if such relationships 
are limited to family members.  

With respect to work relationships, it is again noted that 
the Veteran is a mail carrier and works out of a cubicle when 
not on his mail route; the Veteran himself admits that the 
job does not lend itself to a great amount of interaction 
with others in the workplace.  Lastly, the Veteran has not 
been found to have panic attacks (more than once a week), 
short or long term memory impairment, or impairment in 
judgment or thinking.  In fact, all of the VA treatment 
records discussed above show that his memory was consistently 
"good" and that his judgment/thinking were intact.  As 
such, the psychiatric symptoms shown do not support the 
assignment of a higher, 50 percent percent, rating.

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for an initial 30 percent, but no higher, 
rating for PTSD, have been met.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.   The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran has currently been diagnosed as having PTSD.  The 
rating criteria contemplate the varied symptomatology 
associated with this disorder, and contemplate degrees of 
social and occupational impairment as part of the schedular 
rating criteria.  The Veteran's PTSD symptomatology and 
degree of interference with employment is thus contemplated 
in the rating schedule.  No exceptional factors have been 
alleged. The Veteran has not been hospitalized for his PTSD, 
and has consistently maintained employment on a full time 
basis.  Such evidence does not suggest marked interference 
with employment to warrant referral for extraschedular 
consideration.  As such, the criteria for referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).




ORDER

A 30 percent schedular evaluation for the PTSD disability is 
granted, subject to the regulations governing payment of 
monetary benefits.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


